         Case 3:17-cv-01814-RDM Document 74 Filed 03/11/19 Page 1 of 5



                  THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 Commonwealth of Pennsylvania,              )
 Attorneyy
 By Attorney General Josh Shapiro          )))
                                            )    Case No. 3:CV-17-01814-RDM
                          Plaintiff,        )    (Hon. Robert D. Mariani)
                                            )
             v.   v.                        )    UNOPPOSED MOTION FOR STAY
                                            )
 Navient Corporation, et al.,               )
                                            )    Electronically Filed
                          Defendants.       )


           UNOPPOSED MOTION FOR STAY OF PROCEEDINGS

        In light of the Court’s March 5, 2019 Memorandum Opinion and Order

granting Navient’s Motion for Certification (Doc. 70), Navient moves unopposed

for a stay of discovery and all proceedings until the Third Circuit has resolved all

issues related to the interlocutory appeal. See 28 U.S.C. § 1292(b); Facenda v.

N.F.L. Films, Inc., No. CIV A 06-3128, 2007 WL 1575409, at *3 (E.D. Pa. May 24,

2007) (“[A] stay of proceeding is advisable during the appeal, to prevent wasteful

and unnecessary discovery.”).1




   1
       The unpublished decision cited herein is reproduced in Appendix A.
           Case 3:17-cv-01814-RDM Document 74 Filed 03/11/19 Page 2 of 5




          Notwithstanding this Motion or the Court’s March 5, 2019 Order, Navient

will comply with the Court’s February 11, 2019 Order (Doc. 64), will produce the

nationwide borrower data at issue within one week of this filing, and will produce

the telephone call recordings within one week after producing such recordings to the

CFPB in the parallel CFPB action, CFPB v. Navient Corp., No. 17-cv-101 (M.D.

Pa. filed Jan. 18, 2017) unless, prior to that time, it moves to modify the Court’s

February 11, 2019 Order with respect to the production of the telephone call

recordings in the future.     Navient further requests that the March 21, 2018

Scheduling Order (Doc. 30) be vacated, and that the Court allow the Parties an

opportunity to meet and confer regarding a proposed schedule at the time the Stay is

lifted.     The Parties have met and conferred regarding these issues, and the

Commonwealth does not oppose the relief requested in this Motion. No brief is
        Case 3:17-cv-01814-RDM Document 74 Filed 03/11/19 Page 3 of 5




required under Local Rule 7.5 because this Motion is unopposed and the reasons for

relief are stated in the Motion.


 Dated: March 11, 2019                        Respectfully submitted,
                                        By: /s/ Daniel T. Brier
                                            Daniel T. Brier (PA 52348)
                                            Myers Brier & Kelly, LLP
                                            425 Spruce Street, Suite 200
                                            Scranton, PA 18503
                                            dbrier@mbklaw.com
                                            Tel: 570-342-6100
                                            Fax: 570-342-6147

                                            Jennifer Levy (DC 461921)
                                            Patrick Brown (DC 1033415)
                                            KIRKLAND & ELLIS LLP
                                            655 Fifteenth Street, NW
                                            Washington, DC 20005
                                            Tel: 202-879-5000
                                            Fax: 202-879-5200
                                            Counsel for Defendants
                                            Navient Corporation and
                                            Navient Solutions, LLC
       Case 3:17-cv-01814-RDM Document 74 Filed 03/11/19 Page 4 of 5



                       CERTIFICATE OF CONCURRENCE


      I, Daniel T. Brier, hereby certify that I sought the concurrence of Nicholas

Smyth, Esquire, counsel for Plaintiff Commonwealth of Pennsylvania, in this

Motion. Mr. Smyth concurs in this Motion.



                                            /s/ Daniel T. Brier


Date: March 11, 2019
           Case 3:17-cv-01814-RDM Document 74 Filed 03/11/19 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on March 11, 2019, I filed the foregoing document with

the Clerk of the Court via CM/ECF system, which will send notification of such

filing to all counsel of record who are deemed to have consented to electronic

service.

                                      /s/ Daniel T. Brier
                                      Daniel T. Brier
